Citation Nr: 1529591	
Decision Date: 07/10/15    Archive Date: 07/16/15	

DOCKET NO.  13-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a left ear hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of a Veteran's period of active military service.  

3.  The Veteran's right ear hearing loss as likely as not had its origin as the result of exposure to noise at hazardous levels during his period of active military service.  

4.  The Veteran's tinnitus as likely as not had its origin as the result of exposure to noise at hazardous levels during his period of active military service.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  With the resolution of reasonable doubt in his favor, the Veteran's right ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

4.  With the resolution of reasonable doubt in his favor, the Veteran's tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2104).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in November 2011, as well as in April and June 2012, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was provided notice how effective dates and disability ratings are assigned.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran seeks entitlement to service connection for diabetes mellitus and hypertension, as well as for right ear hearing loss and chronic tinnitus.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and Type II diabetes mellitus, cardiovascular/renal disease (such as hypertension), or an organic disease of the nervous system (such as sensorineural hearing loss or tinnitus) becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

As regards the Veteran's claimed diabetes mellitus and hypertension, the service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of either of those disabilities.  In fact, at the time of a service separation examination in August 1971, the Veteran's heart and vascular system were within normal limits, with a sitting blood pressure of 136/82, and there was no evidence of diabetes mellitus.  The earliest clinical indication of the presence of essential hypertension is revealed by VA outpatient treatment records dated in September 2005, more than 34 years following the Veteran's discharge from service.  Diabetes mellitus was similarly first noted no earlier than September 2011, once again, many years following the Veteran's discharge from service.  Significantly, at no time since the development of hypertension or diabetes has either of those disabilities been attributed to any incident or incidents of the Veteran's period of active military service.  Under the circumstances, the Veteran's claims for service connection must be denied.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current Type II diabetes mellitus and hypertension to his period of active military service.  However, not until 2012, many years following the Veteran's discharge from service, did he file a claim for service connection for those disabilities.  Nor is there competent evidence, or, for that matter, any evidence whatsoever, that the Veteran's hypertension or diabetes mellitus are in some way causally related to his active military service.  As noted above, the earliest clinical indication of the presence of either of those disabilities is a point in time many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, there is no competent evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, his claims for service connection for diabetes mellitus and hypertension must be denied.  

The Board acknowledges the Veteran's contentions regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities in question to the Veteran's period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of a particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to the issues of entitlement to service connection for right ear hearing loss and tinnitus, the Board notes that, while in service, the Veteran served as a marine mechanic, an occupation in which he was presumably exposed on at least some occasions to noise at hazardous levels.  In that regard, a service audiometric examination conducted in September 1965 revealed pure tone air conduction thresholds levels, in decibels as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5(20)
0(10)
0(10)
0(10)
10(15)
15(25)

[Pure tone thresholds are reported in both ASA and ISO (ANSI units).  The figures in parentheses represent ISO (ANSI units), and are provided for data comparison purposes.]

An inservice audiometric examination conducted in January 1967 revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right Ear
15(30)
15(25)
15(25)
15(25)
15(20)
15(25)

[Once again, pure tone thresholds are reported in both ASA and ISO (ANSI units).  The figures in parentheses represent ISO (ANSI units), and are provided for data comparison purposes.]

At the time of a subsequent inservice audiometric examination in October 1969, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
    5
     10
     10
     20
     15
     15
       0

On subsequent inservice audiometric examination in March 1970, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
  40
  10
       0
       5
     10
     10
     25
       5

As of the time of a service separation examination in August 1971, an audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
Right Ear
  30
     30
     15
     30

The Board observes that, during the course of a VA outpatient audiology consultation in July 2009, the Veteran gave a history of inservice noise exposure without hearing protection, followed by postservice noise exposure, but with consistent hearing protection.  The pertinent diagnosis noted was mild to moderately severe sensorineural hearing loss.  

At the time of a VA audiometric examination in February 2012, audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
  50
     45
     70
     70
     70
     70
     75

Speech discrimination ability in the Veteran's right ear was reported to be 82 percent.  The pertinent diagnosis noted was right ear sensorineural hearing loss.  

The Board acknowledges that, at the time of the February 2012 VA audiometric examination, it was the opinion of the examiner that the Veteran's right ear hearing loss was unrelated to his period of active military service.  However, that opinion appears to have been based at least in part on the assumption that the Veteran, in his capacity as a marine mechanic, was subjected only to "low" levels of noise exposure, an assumption which is quite likely incorrect.  Moreover, and as is clear 

from the above, at the time of the Veteran's separation from service in August 1971, there was present at least some degree of hearing loss at 500, 1000 and 3,000 Hertz in his right ear.  Based on such findings, and with the resolution of reasonable doubt in his favor, the Board is of the opinion that the Veteran's current right ear hearing loss at least as likely as not had its origin during his period of active military service.  Accordingly, an award of service connection for a right ear sensorineural hearing loss is in order.  

Turning to the issue of service connection for chronic tinnitus, the Board notes that, at the time of the aforementioned VA audiometric examination in February 2012, it was the opinion of the examiner that the Veteran's tinnitus was unrelated to his period of service.  However, according to the Veteran, he had been suffering from chronic tinnitus since the 1960's.  Significantly, the examining audiologist's determination that the Veteran's tinnitus was unrelated to service appears to have been based in large part on his previous conclusion that the Veteran's sensorineural hearing loss was unrelated to inservice noise exposure.  As noted above, service connection for sensorineural hearing loss in the right ear has now been granted on the basis of just such noise exposure.  Under the circumstances, the Board is of the opinion that the Veteran's tinnitus may not reasonably be dissociated from the same inservice noise exposure which was in part responsible for his now service-connected right ear sensorineural hearing loss.  Accordingly, with the resolution of reasonable doubt in his favor, an award of service connection for chronic tinnitus is in order.  


ORDER

Entitlement to service connection for right ear hearing loss and tinnitus is granted.  

Entitlement to service connection for diabetes mellitus and hypertension is denied.  



REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for left ear hearing loss.  However, a review of the record raises some question as to the exact nature and etiology of that disability.  

As noted above, while on active duty, the Veteran served as a marine mechanic, an occupation in which he was presumably exposed to noise at hazardous levels.  Moreover, on at least one occasion in service, there was present a slightly elevated threshold at one frequency in the Veteran's left ear.  While at the time of the February 2012 VA audiometric examination the audiologist was of the opinion that the Veteran's left ear hearing loss was unrelated to service, that opinion failed to take into account the necessary conversion from ASA to ANSI/ISO standards required for all service audiometric examinations conducted prior to October 31, 1967.  Further compounding the problem is the fact that, at the time of the February 2012 examination, the VA audiologist was instructed that the Veteran's noise exposure in service was "low," an assumption which, as noted above, is very likely incorrect.  

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for left ear hearing loss.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the VA audiologist who conducted the February 2012 VA audiometric examination, or, should that audiologist prove unavailable, to another similarly qualified audiologist.  Following a review of the Veteran's claims folder, and, in particular, his inservice audiometric examinations, including the aforementioned conversions, the examining audiologist should offer an addendum opinion addressing whether the Veteran's current left ear hearing loss at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, including noise exposure during said period of active service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining audiologist must specify in his/her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND and that the examining audiologist has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should the readjudicate the Veteran's claim for service connection for left ear hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since August 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


